Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 1 of 11 PageID #: 7134




                   EXHIBIT 4
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 2 of 11 PageID #: 7135




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

  ALIGN TECHNOLOGY, INC.                           )
                                                   )
                  Plaintiff,                       )
                                                   )
             v.                                    )    C.A. No. 18-1949-LPS
                                                   )
  3SHAPE A/S, 3SHAPE TRIOS A/S,                    )
  3SHAPE INC., and 3SHAPE                          )
  MANUFACTURING US, LLC                            )
                                                   )
                  Defendants.

                          PLAINTIFF ALIGN TECHNOLOGY, INC.’S
                         AMENDED RULE 26 INITIAL DISCLOSURES

        Pursuant to Rules 26(a)(1) and 26(e) of the Federal Rules of Civil Procedure, Plaintiff

 Align Technology, Inc. (“Align”) hereby provides the following initial disclosures based upon

 the information reasonably available to Align as of this date. By making these disclosures, Align

 does not represent that it is identifying every document, tangible thing, or witness possibly

 relevant to this lawsuit. Rather, these disclosures represent a good faith effort by Align to

 identify information currently available to it that falls within the scope of Rule 26(a)(1).

 Accordingly, these disclosures do not include information that may be used solely for

 impeachment purposes.

        Align makes these disclosures without waiving any claim of privilege and/or work

 product protection, or any objection to the discoverability, disclosure, relevance, or admissibility

 of the information contained in these disclosures. Align’s disclosures are made with the

 understanding that it does not yet know, and cannot anticipate, all of the positions that it or

 Defendants 3Shape A/S, 3Shape Trios A/S, 3Shape Inc., and 3Shape Manufacturing US, LLC

 (collectively, “3Shape” or “Defendants”) may take in this dispute. Therefore, Align reserves the


                                                   1
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 3 of 11 PageID #: 7136




 right to amend, change, modify, supplement, or otherwise alter these disclosures in a manner

 consistent with the Federal Rules of Civil Procedure, the Local Rules of Civil Practice and

 Procedure of the United States District Court for the District of Delaware, and the Court’s orders

 in this matter. Align also reserves the right to use any documents or information disclosed or

 provided by any other party or person for any purpose to the fullest extent permitted by law, and

 Align reserves the right to rely upon the individuals identified below for subjects other than those

 identified in this disclosure.

         All of the disclosures set forth below are made subject to the above qualifications.

                                     INITIAL DISCLOSURES

         A.      Identity of Persons Likely to Have Discoverable Information
         After a reasonable inquiry and based upon the information reasonably available at this

 time, Align identifies the following as individuals likely to have discoverable information that

 Align may use to support its claims or defenses. In making these disclosures, Align does not

 waive its right to object, pursuant to any applicable Federal or Local Rule, to the deposition or

 trial testimony of any of the individuals listed below:


  Name of Witness                 Contact Information           Subject Matter

  Abhishek Ganguly                To be contacted through       Facts refuting 3Shape’s claims and
                                  counsel for Align             defenses
  Adi Levin                       To be contacted through       The inventions disclosed in
                                  counsel for Align             the ’430, ’088, and ’089 patents
  Avi Kopelman                    To be contacted through       The invention disclosed in the’294
                                  counsel for Align             patent
  Eric E. Kuo                     To be contacted through       Align’s Invisalign System and iTero
                                  counsel for Align             Scanner System
  Jami Krueger                    To be contacted through       Facts refuting 3Shape’s claims and
                                  counsel for Align             defenses
  Kerri Kling                     To be contacted through       Sales and marketing of Align’s
                                  counsel for Align             Invisalign System and iTero Scanner
                                                                System and lab business
  Leon Rasovsky                   To be contacted through       Facts refuting 3Shape’s claims and
                                  counsel for Align             defenses

                                                   2
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 4 of 11 PageID #: 7137




  Lisa Barry               To be contacted through    Sales and marketing of Align’s iTero
                           counsel for Align          Scanner System and Invisalign
                                                      System
  Maayan Moshe             To be contacted through    The inventions disclosed in
                           counsel for Align          the ’430, ’088, and ’089 patents
  Mike Sabina              To be contacted through    Facts refuting 3Shape’s claims and
                           counsel for Align          defenses
  Mikhail Minchenkov       To be contacted through    Development, structure, and function
                           counsel for Align          of the software relating to Align’s
                                                      iTero Scanner System
  Mitra Derakhshan         To be contacted through    Align’s Invisalign System and iTero
                           counsel for Align          System
  Ofer Saphier             To be contacted through    The inventions disclosed in
                           counsel for Align          the ’430, ’088, and ’089 patents; the
                                                      development, structure, and function
                                                      of the software relating to Align’s
                                                      iTero Scanner System
  Srini Kaza               To be contacted through    Facts refuting 3Shape’s claims and
                           counsel for Align          defenses
  Stefan Weichers          To be contacted through    Financial information, including
                           counsel for Align          sales information, relating to Align’s
                                                      Invisalign System and iTero Scanner
                                                      System
  Tal Verker               To be contacted through    The inventions disclosed in
                           counsel for Align          the ’430, ’088, and ’089 patents
  Yossi Atiya              To be contacted through    Development, structure, and function
                           counsel for Align          of the optics relating to Align’s iTero
                                                      Scanner System
  Zelko Relic              To be contacted through    The development and testing of
                           counsel for Align          Align’s Invisalign System and iTero
                                                      Scanner System, the business of
                                                      Align, Align’s products
  Arrowhead Dental, Inc.   11170 State St.            Dental lab use of 3Shape products
                           Sandy, UT 84070
                           (800) 800-7200
  Bona-Dent, Inc.          2495 Bonadent Dr.          Dental lab use of 3Shape products
                           Seneca Falls, NY 13148
                           (315) 539-8875
  Carbon, Inc.             1089 Mills Way             Use of 3D printers with 3Shape
                           Redwood City, CA 94063     products
                           1 (650) 285-6307
  Dr. Alan Jurim           370 Crossways Park Drive   Dental lab and doctor use of 3Shape
                           Woodbury, NY 11797         products
                           (516) 407-1027
  Henry Schein Inc.        135 Duryea Road            Marketing, sale, distribution, and
                           Melville, NY 11747         training related to 3Shape’s accused
                                                      products, including regarding
                                                      3Shape’s infringement of Align’s
                                                      patents



                                            3
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 5 of 11 PageID #: 7138




  Jesper Bo Jensen                                          3Shape’s knowledge regarding
                                                            Align’s patents and 3Shape’s
                                                            accused products
  Ka Man Cheang                                             The inventions disclosed in the ’420
                                                            patent
  Kainos Dental Lab, Inc.    1844 San Miguel Drive, Suite   Dental lab use of 3Shape products
                             103
                             Walnut Creek, CA 94596
                             (800) 331-4834
  Kayla Nakanishi            Nakanishi Dental Lab           Dental lab use of 3Shape products
  Nakanishi Dental Lab       2959 Northup Way, Bellevue,
                             WA 98004
                             (425) 822-2245
  Mikael Petersen            Unknown                        3Shape’s accused products including
                                                            the TRIOS 3 and 4 scanners and
                                                            associated software as well as the
                                                            importation and distribution of those
                                                            products
  New Image Dental           1395 Southlake Pkwy            Dental lab use of 3Shape products
  Laboratory, Inc.           Morrow, GA 30260
                             (770) 968-0911
  Patterson Companies Inc.   1031 Mendota Heights Rd        Marketing, sale, distribution, and
                             Saint Paul, MN 55120           training related to 3Shape’s accused
                                                            products, including regarding
                                                            3Shape’s infringement of Align’s
                                                            patents
  Raphael Pascaud                                           Facts refuting 3Shape’s claims and
                                                            defenses
  Rasmus Nielsen                                            3Shape’s accused products including
                                                            the TRIOS 3 and 4 scanners and
                                                            associated software
  Sidse Thinngaard                                          3Shape’s knowledge regarding
                                                            Align’s patents and 3Shape’s
                                                            accused products
  Sven Nonboe                                               3Shape’s knowledge regarding
                                                            Align’s patents and 3Shape’s
                                                            accused products
  The Argen Corporation      8515 Miralani Dr.              Use and sales of 3Shape products, as
                             San Diego, CA 92126            well as related activities such as
                             (858) 455-7900                 technical support
  Tim Mack                   16 Cameron Ct.                 Facts refuting 3Shape’s claims and
                             Princeton, NJ 08540-3924       defenses
  Zahn Dental Labs           c/o Henry Schein Inc.          Marketing, sale, distribution, and
                             135 Duryea Road                training related to 3Shape’s accused
                             Melville, NY 11747             products, including regarding
                                                            3Shape’s infringement of Align’s
                                                            patents
  Alan Bogdanic              To be contacted through        3Shape’s accused products including
                             counsel for 3Shape             the TRIOS 3 and 4 scanners and
                                                            associated software


                                              4
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 6 of 11 PageID #: 7139




  Allan Hyldal            To be contacted through   Facts refuting 3Shape’s claims and
                          counsel for 3Shape        defenses, Align and 3Shape business
                                                    dealings
  Alexei Miretsky         To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Anders Gaarde           To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Bardur Isleifsson       To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Casper Ryding           To be contacted through   3Shape’s marketing practices
                          counsel for 3Shape        regarding the accused products
  Christoffer Melchior    To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Daniella Alelouf        To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Henrik Brandt           To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Henrik Öjelund          To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Jacob Birkelund         To be contacted through   3Shape’s knowledge of Align’s
                          counsel for 3Shape        products and the design of 3Shape’s
                                                    products
  Katrina Grøen Rindom    To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software as well as
                                                    training regarding those products
  Kristian Hansen         To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Lars Beck               To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Lars Lund               To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software as well as
                                                    marketing and advertising materials
                                                    related to those products
  Marat Khaitov           To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software
  Marianne Heidam         To be contacted through   3Shape’s accused products including
                          counsel for 3Shape        the TRIOS 3 and 4 scanners and
                                                    associated software


                                           5
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 7 of 11 PageID #: 7140




  Michael Maccaquano             To be contacted through        3Shape’s sales and marketing
                                 counsel for 3Shape             practices regarding the accused
                                                                products
  Michael Vinther                To be contacted through        3Shape’s accused products including
                                 counsel for 3Shape             the TRIOS 3 and 4 scanners and
                                                                associated software
  Mike Van der Poel              To be contacted through        3Shape’s accused products including
                                 counsel for 3Shape             the TRIOS 3 and 4 scanners and
                                                                associated software
  Mikkel Ninn-Grønne             To be contacted through        3Shape’s knowledge regarding the
                                 counsel for 3Shape             Asserted Patents and Align’s
                                                                products
  Nikolaj Deichmann              To be contacted through        Facts refuting 3Shape’s claims and
                                 counsel for 3Shape             defenses, Align and 3Shape business
                                                                dealings, 3Shape’s knowledge
                                                                regarding the Asserted Patents and
                                                                Align’s products
  Prita Andersen                 To be contacted through        3Shape’s accused products including
                                 counsel for 3Shape             the TRIOS 3 and 4 scanners and
                                                                associated software
  Rune Fisker                    To be contacted through        3Shape’s accused products including
                                 counsel for 3Shape             the TRIOS 3 and 4 scanners and
                                                                associated software
  Simone Siandre                 To be contacted through        3Shape’s sales and marketing
                                 counsel for 3Shape             practices regarding the accused
                                                                products
  Sophie Ellersgaard             To be contacted through        Technical and customer support for
                                 counsel for 3Shape             3Shape’s accused products including
                                                                the TRIOS 3 and 4 scanners and
                                                                associated software
  Tais Clausen                   To be contacted through        Facts refuting 3Shape’s claims and
                                 counsel for 3Shape             defenses, Align and 3Shape business
                                                                dealings, 3Shape’s knowledge
                                                                regarding the Asserted Patents and
                                                                Align’s products
  Wendi Cohen                    To be contacted through        3Shape’s sales and marketing
                                 counsel for 3Shape             practices regarding the accused
                                                                products

        Align further identifies and incorporates by reference the individuals disclosed in any

 initial and/or supplemental disclosures, individuals who were deposed in this case or who have

 provided testimony relevant to the case by the parties’ cross-use agreements, as well as any

 individuals identified by the parties’ documents and things that will be produced in this matter.

 Align reserves the right to supplement this information, including to add or remove names, if and



                                                  6
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 8 of 11 PageID #: 7141




 as additional information later becomes known, and to designate and/or call further witnesses at

 trial. Align also reserves the right to object to the deposition or trial testimony of any individual

 identified in these initial disclosures. By indicating above the substance of the information

 known by these individuals and/or the general subject matter of information these individuals

 possess, Align is in no way limiting its right to call any individuals listed to testify concerning

 other subjects. Align also reserves the right to rely upon expert testimony regarding the

 infringement and validity of the patents-in-suit, as well as regarding damages and/or any other

 issue about which expert opinion testimony may be relevant and appropriate.

 B.     Relevant Documents and Tangible Things
        Based upon the information reasonably available at this time, Align identifies the

 following categories of documents, data compilations, and tangible things in its possession,

 custody, or control that it may use to support its claims. This disclosure does not include expert

 material that may be developed, which will be disclosed pursuant to the Federal Rules of Civil

 Procedure and the Court’s scheduling order. This disclosure does not constitute an admission as

 to the relevance or admissibility of the identified materials or a waiver of any attorney-client

 privilege, work product protection, or other applicable protection or immunity from discovery.

 Because discovery is just commencing and Align’s search for documents that it may use to

 support its assertions is ongoing, Align reserves the right to identify additional documents as

 discovery proceeds.

        The categories are:

            1. U.S. Patent Nos. 9,975,294, 9,844,420, 9,675,430, 10,507,088, and 10,507,089

                (the “Asserted Patents”);




                                                   7
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 9 of 11 PageID #: 7142




          2. Documents related to 3Shape’s TRIOS Scanner Systems, Ortho System, and

             Dental System products that Align has accused of infringing the Asserted

             Patents;

          3. Financial, sales, and/or marketing information related to the 3Shape’s products

             that Align has accused of infringing the Asserted Patents;

          4. Documents relating to the conception and reduction to practice of the inventions

             claimed in the Asserted Patents;

          5. Documents related to the prosecution of the Asserted Patents and related patents

             and applications, including but not limited to the related application and

             prosecution file history and prior art references cited therein;

          6. Prior art and related materials to the Asserted Patents;

          7. Documents relating to Align’s development, design, marketing, pricing and sales

             of its competing products, including but not limited to Align’s iTero Scanner

             System.

          8. Documents relating to Align’s enforcement practices concerning relevant

             patented technologies;

          9. Documents reflecting communications between Align and 3Shape concerning

             the accused products; and

          10. Other documents related to Align’s assertions that 3Shape is infringing the

             Asserted Patents.




                                                8
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 10 of 11 PageID #: 7143




        Align will produce documents at a mutually agreeable time and location. Documents to

 be produced that contain confidential information will bear the appropriate designation under the

 protective order in this case.

 C.     Computation of Damages
        Align seeks lost profits and, in any event, no less than a reasonable royalty. The amount

 Align is seeking is not calculable at this time but will be an amount no less than a reasonable

 royalty. Align reserves the right to supplement this information as additional information

 becomes known.

 D.     Insurance Agreements
        Align does not have any insurance agreement that falls within Fed. R. Civ. P.

 26(a)(1)(A)(iv).



                                                       /s/ Christina A. Ondrick
                                                      John W. Shaw (No. 3362)
 OF COUNSEL:                                          Karen E. Keller (No. 4489)
 Blair M. Jacobs                                      Jeff Castellano (No. 4837)
 Christina A. Ondrick                                 SHAW KELLER LLP
 PAUL HASTINGS LLP                                    I.M. Pei Building
 875 15th Street, NW                                  1105 North Market Street, 12th Floor
 Washington, DC 20005                                 Wilmington, DE 19801
 (202) 551-1700                                       (302) 298-0700
 blairjacobs@paulhastings.com                         jshaw@shawkeller.com
 christinaondrick@paulhastings.com                    kkeller@shawkeller.com
                                                      jcastellano@shawkeller.com
 Thomas A. Counts                                     Attorneys for Plaintiff
 PAUL HASTINGS LLP
 101 California Street, 48th Floor
 San Francisco, CA 94111
 (415) 856-7000
 tomcounts@paulhastings.com

 Dated: October 19, 2020




                                                  9
Case 1:18-cv-01949-LPS Document 152-3 Filed 10/20/20 Page 11 of 11 PageID #: 7144




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 19, 2020, the foregoing was served by electronic mail to

 all counsel of record.



                                               /s/ Christina A. Ondrick
                                               Christina A. Ondrick
